Citation Nr: 0904068	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO that denied the 
veteran's application to reopen a previously denied claim of 
service connection for a left knee condition.  

In November 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge in Washington, DC.  A transcript 
of these proceedings has been associated with the veteran's 
claims file.  

At the hearing additional evidence was submitted, accompanied 
by a waiver of RO jurisdiction.  This evidence will be 
considered by the Board in reviewing the veteran's claim.  

The now reopened claim of service connection for a left knee 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 2001 decision, the RO denied the veteran's 
claim of service connection for a left knee condition; the 
veteran was notified of this decision and apprised of his 
appellate rights, but did not timely appeal this 
determination.  

2.  The evidence added to the record since the September 2001 
RO decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Subsequent to the final September 2001 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after September 2001 
consists of medical treatment records, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claim.  

Of particular significance was the veteran's testimony that 
he began having problems with his left knee as early as the 
1980's due to shifting his weight to favor his service-
connected right knee.  The veteran's medical records since 
September 2001 also show a history of chronic left knee pain 
and more recently small joint effusion and small tear in the 
posterior horn of the medial meniscus.  He has been diagnosed 
with left knee arthritis with medial meniscal tear.
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the September 2001 RO decision and, when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the veteran's claim and 
raises a reasonable possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a left knee condition is 
granted.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left knee disorder is reopened; the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran testified before the Board that he 
began having problems with his left knee as early as the 
1980's due to shifting his weight to favor his service-
connected right knee.  The medical records show a history of 
chronic left knee pain and more recently small joint effusion 
and small tear in the posterior horn of the medial meniscus.  
He has been diagnosed with left knee arthritis with medial 
meniscal tear.  

Here, the Board notes that the veteran was afforded a VA 
examination in September 2001.  The service-connected right 
knee disability was noted, and the veteran was noted to have 
chronic painful left knee.  The examiner indicated that, 
because of the painful right knee, the veteran would tend to 
utilize the left knee more often, for more of the climbing of 
steps, walking up and down hillsides, etc, leading with the 
left leg.  

The examiner, however, indicated that at the time of the 
examination, considering that there was no effusion, 
swelling, laxity of the joint, and only minimal tenderness to 
manipulation of the patella, he could not relate the left 
knee tenderness directly to the right knee injury more than 
he could say the gunshot wound to the veteran's left thigh 
might have been a contributing factor, although the examiner 
did indicate that the veteran reported having had pain in his 
left knee much longer than five to ten years.  

Based on the foregoing, the Board concludes that this matter 
should be remanded for an additional VA examination to 
determine whether the veteran has a left knee disability that 
was caused or aggravated by his service-connected right knee 
disability.  

In this regard, the examiner is asked to consider the 
veteran's testimony and statements in the record indicating 
that he had favored his right knee and shifted his weight to 
his left leg and knee for many years, and that he has had 
left knee pain dating since the early 1980's.  Pursuant to 
VCAA, such an examination is necessary to adjudicate these 
claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  

Here, the Board notes that veteran has been treated at the 
Beckley VA Medical Center.  Records of the veteran's care 
from this facility dated since June 2008 should associated 
with the veteran's claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of entitlement to service connection, 
but was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for his claimed condition.  
This should include records of the 
veteran's treatment at the Beckley VA 
Medical Center dated since June 2008.  
The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for a 
thorough VA examination to determine 
whether the veteran has a left knee 
disability that was caused or aggravated 
by his service-connected right knee 
disability.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.   The examiner is 
asked to thoroughly examine the veteran 
and review the veteran's claims file.  
The examiner should state whether the 
veteran has a left knee disability and 
state the diagnosis.  The examiner is 
then asked to offer an opinion as to 
whether it is at least as likely as not 
that such disability had its onset in 
service, within a year of service, or 
whether the disability was caused by or 
aggravated by his service-connected right 
knee disability.  In this regard, the 
examiner is asked to consider the 
veteran's testimony before the Board and 
statements in the record indicating that 
he has favored his right knee and shifted 
his weight to his left leg and knee for 
many years, and that he has had left knee 
pain dating since the early 1980s. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


